IN THE SUPREME COURT OF THE STATE OF DELAWARE


JAMES ROCHESTER,                         §
                                         §    No. 298, 2019
       Defendant Below,                  §
       Appellant,                        §    Court Below: Superior Court of the
                                         §    State of Delaware
             v.                          §
                                         §    Criminal ID No. 1810008309
STATE OF DELAWARE,                       §
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                            Submitted: January 8, 2020
                            Decided: January 21, 2020

Before, VAUGHN, TRAYNOR, and MONTGOMERY-REEVES Justices.

                                     ORDER

      This 21st day of January, 2020, upon consideration parties’ briefs and the

record below, it appears to the Court that:

      (1) The appellant, James Rochester, appeals from a Superior Court order

sentencing him for one count of drug dealing and one count of possession of a

firearm during the commission of a felony (“PFDCF”). The State of Delaware

argues that Rochester’s appeal is meritless. We agree and affirm.

      (2) On October 15, 2018, a Kent County grand jury indicted Rochester for

fourteen counts of drug and gun possession. Rochester filed a motion to suppress

on April 25, 2019, arguing that his arrest and subsequent search violated his right to
be free from unreasonable search and seizure under both Delaware and federal law.

After a hearing, the Superior Court denied the motion on June 10, 2019.

         (3) On July 17, 2019, Rochester entered a plea agreement. Under the terms

of the agreement, Rochester pled guilty to one count of drug dealing and one count

of PFDCF; the State nolle prossed all remaining charges.

         (4) On August 2, 2019, Rochester filed a notice of appeal. He contends that

the State violated his rights under the Fourth Amendment of the U.S. Constitution

and Article I, § 6 of the Delaware Constitution by arresting him without probable

cause. 1 Thus, he claims his convictions under the plea agreement must be reversed.

         (5) It is well established that a knowing and voluntary guilty plea waives any

objection to alleged errors and defects occurring before entry of the plea.2 The

record in this case reflects that Rochester knowingly and voluntarily entered a guilty

plea. In the Truth-In-Sentencing Guilty Plea Form, Rochester’s signature indicated

that he freely and voluntarily decided to plead guilty, no one forced him to plead

guilty, and he understood that he was waiving certain constitutional rights by

pleading guilty. 3 Additionally, Rochester reiterated verbally during the plea



1
    Opening Br. 1.
2
 Benge v. State, 945 A.2d 1099, 1101 (Del. 2008). See also Hobbs v. State, 2016 WL
3751838, at *2 (Del. July 5, 2016); Miller v. State, 840 A.2d 1229, 1232 (Del. 2003);
Downer v. State, 543 A.2d 309, 312-13 (Del. 1988).
3
    App. to Answering Br. 2 (Guilty Plea Form).


                                           2
colloquy before the Superior Court that he understood he was waiving certain

constitutional rights, no one had forced him to plead guilty, and he was guilty of the

charges to which he pled guilty. 4 The Superior Court Judge even specifically asked

if Rochester was aware that he was relinquishing his right to appeal to the Supreme

Court, to which Rochester responded, “[y]es, sir.”5

          (7) In the absence of clear and convincing evidence that the plea agreement is

invalid, Rochester is bound by his representations. 6 Thus, Rochester’s knowing and

voluntary guilty plea constitutes a waiver of his arguments raised in his motion to

suppress and during the suppression hearing.7

          NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.


                                        BY THE COURT:

                                        /s/ Tamika R. Montgomery-Reeves
                                                    Justice




4
    Id. at 3-7 (Plea Colloquy).
5
    Id. at 5.
6
    Hobbs, 143 A.3d 711, at *2.
7
  Rochester does not claim his counsel was ineffective or that there were any procedural
inadequacies with the plea agreement, and there is no evidence in the record of any such
inadequacy. As it is uncontested that the plea agreement was validly entered, Rochester is
bound by its terms.


                                           3